RAWLS, Judge.
This cause involves the same basic factual issues as outlined in this Court’s opinion in United Bonding Insurance Company v. State, 242 So.2d 140 (Fla.App. 1st 1970), wherein we reversed and remanded that cause to the trial court for further proceedings.
A distinguishing question raised in the instant appeal is that appellant, John M. Napoli, has not demonstrated any interest in the subject matter or that he is a legal representative for United Bonding Insurance Company. Without passing upon the status of appellant, Napoli, we remand the cause to the trial court for further proceedings in accordance with the opinion rendered in United Bonding Insurance Company v. State, supra.
Reversed and remanded.
JOHNSON, C. J., and SPECTOR, J., concur.